Citation Nr: 0613610	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  95-02 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and K.D.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel
INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Oakland, California Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board denied service connection for post-traumatic stress 
disorder in July 1988.  In March 1997 the Board found that 
new and material evidence had been submitted and reopened the 
veteran's claim.  The matter was remanded in March 1997 and 
July 1998 for additional development.

In a decision dated in March 2000, the Board denied the 
veteran's claim.  The veteran appealed that determination, 
and in April 2002, the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's March 2000 
decision and remanded it for development and readjudication 
consistent with the Joint Motion for Remand.

In April 2003, the Board undertook additional development of 
the veteran's claim, and in December 2003 the case was 
remanded for additional development.  Subsequently, a June 
2005 rating action continued the prior denial.


FINDING OF FACT

Resolving any doubt in the veteran's favor, the veteran's 
diagnosis of post-traumatic stress disorder has been linked 
to a verified in-service stressor.


CONCLUSION OF LAW

Post-traumatic stress disorder had its onset during active 
wartime service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the action below on the matter of entitlement to 
service connection, which is taken as a complete grant of the 
benefit sought, no additional notice or development under the 
Veterans Claims Assistance Act of 2000 or the Dingess case is 
indicated.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 
02-1506 (U.S. Vet. App. March 3, 2006).  In that case it was 
indicated that notice to the veteran should include 
information concerning increased ratings and effective dates.  
The Board is not adjudicating those matters herein; the 
agency of original jurisdiction will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  If the 
appellant disagrees with the RO action he can thereafter 
appeal those matters.  In this case, there is no prejudice as 
this is a complete grant as to the issue on appeal.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of DSM-IV]; a link, established by medical evidence, 
between the veteran's current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

The veteran served in Vietnam from December 1968 to October 
1969.  His military occupational specialty was that of fixed 
ciphony repairman.  The veteran's service personnel records 
do not show that he received any awards or decorations 
denoting direct combat participation.

In February 1999 USASCRUR provided data which confirmed that 
Pleiku and Qi Nhon, the main base areas of the veteran's 
company, were subject to rocket, mortar, small arms and 
sapper attacks during the veteran's Vietnam tour.  In 
Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
determined that unit records showing that a base had been 
under rocket attack while the veteran was stationed there 
were sufficient to corroborate the veteran's account of 
having come under enemy fire.

The veteran has received various psychiatric diagnoses over 
the years, including post-traumatic stress disorder, 
schizoaffective disorder, major depression, alcohol 
dependence, and personality disorder, not otherwise 
specified.  The Joint Motion for Remand pointed out that 
several of the medical opinions which had concluded that 
post-traumatic stress disorder was not an appropriate 
diagnosis had mischaracterized the state of the medical 
record, thus calling their conclusions into question.

Following the Court's order and the Joint Motion, the Board 
requested that the veteran undergo a VA examination to 
determine whether the veteran had post-traumatic stress 
disorder based on the verified Pentecost stressors.

The February 2005 VA examination report was based on a review 
of the veteran's claims folder as well as interview with the 
veteran.  The examiner acknowledged that the veteran's 
reported exposure to rocket, mortar, small arms, and sapper 
attacks were the only confirmed stressors of record.  The 
veteran reported intrusive thoughts of his Vietnam 
experiences.  The impression was post-traumatic stress 
disorder, chronic, and major depressive disorder, recurrent.  
The examiner opined that the veteran had used alcohol as a 
way of coping with his symptoms over the years, and that his 
alcohol consumption and depression over the years had masked 
his post-traumatic stress disorder diagnosis.  

In a May 2005 addendum report, the same VA examiner reviewed 
other medical evidence of record and noted that previous 
reports, while offering other diagnoses, had left open the 
possibility of post-traumatic stress disorder as well.  The 
examiner also noted that prior psychological testing showed 
results which were interpreted as consistent with a post-
traumatic stress disorder diagnosis.  In conclusion, the 
examiner stated that:

Upon reviewing all the related material, 
once again, I believe that it is at least 
as likely as not that the veteran's 
symptoms of post-traumatic stress disorder 
are as a result of his experience in 
Vietnam.

The Board notes that at times the veteran has reported 
inservice stressors beyond those that have been confirmed.  
Nevertheless, the most recent VA examiner found, after being 
advised that only the Pentecost stressors had been confirmed, 
that a diagnosis of post-traumatic stress disorder based on 
Vietnam experiences was appropriate.  Given that previous 
medical opinions that were counter to the veteran's claim 
have been called into question, and resolving all doubt in 
the veteran's favor, entitlement to service connection for 
post-traumatic stress disorder is granted.


ORDER

Service connection for post-traumatic stress disorder is 
granted.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


